DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al, US Pub. 2003/0019934.
Hunter et al disclose an optical reader aiming assembly comprising aperture comprising: a removable light directing assembly for use with an illumination assembly for illuminating at least one object to be captured by an imaging assembly, the removable light directing assembly including: a first light pipe 310 positioned adjacent to an illumination assembly 10-18 to receive emitted light therefrom, the first light pipe including a body having a first end 314 and a second 
Regarding claim 2, wherein the first light pipe includes: an input surface positioned at the first end of the body, the input surface configured to be positioned adjacent to the illumination assembly to receive illumination therefrom; and an exit surface positioned at the second end of the body, the exit surface including a first exit surface potion and a second exit surface portion, the first exit surface portion being oriented generally perpendicular to the longitudinal light pipe axis and the second exit surface portion being oriented at a desired angle. (See Figs. 3-4).
Regarding claims 1-2 fails to disclose the specific angle of orientation of the light pipe. However, such limitation is a matter of choice for meeting customer requirements in order to effective image the target. Therefore, such limitation would have been an obvious extension as taught by the prior art.
Regarding claims 3-12, these claims are related to the shape of the components (i.e. diffuser, lens, prism, etc.), the components are disclosed to guide the light at specific angles. With respect to the specific shape and sizes, such limitations are merely for obtaining customer requirements. For instance, a divergence and/or convergence lens can produce a positive and/or a negative optical power. These components fall within the engineering choices for meeting customer needs, which, therefore, obvious. (See Figs. 5a-5k).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan et al (US 2010/0155485) disclose a two position zoom lens assembly image-based bar code reader. Roustaei et al (US 5,756,981) disclose an optical scanner for reading and decoding one-and-two-dimensional symbologies at variable depths of field including memory efficient high speed image processing means and high accuracy image analysis means.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876